NO. 12-11-00140-CR

                           IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

DONNIE WAYNE CHALK,                                        §      APPEAL FROM THE 114TH
APPELLANT

V.                                                         §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                   §      SMITH COUNTY, TEXAS


                                         MEMORANDUM OPINION
                                             PER CURIAM
         Appellant pleaded guilty to possession of a controlled substance, and the trial court placed
him on deferred adjudication community supervision.              The trial court revoked Appellant’s
deferred adjudication community supervision, found him guilty, and sentenced him to fifteen
years of imprisonment. We have received the trial court’s certification showing that Appellant
waived his right to appeal.        See TEX. R. APP. P. 25.2(d). The certification is signed by Appellant
and his counsel. Accordingly, the appeal is dismissed for want of jurisdiction.
Opinion delivered June 15, 2011.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)